Citation Nr: 0600079	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  04-33 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for tinnitus, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

Jon M. Jeffreys, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2003 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Specifically, in that decision, the RO, 
in pertinent part, denied service connection for bilateral 
hearing loss and tinnitus.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Bilateral hearing loss was not manifested during service, 
or within one year of separation from the service, and is not 
shown to be causally or etiologically related to service or 
diabetes mellitus.

3.  Tinnitus was not manifested during service, or within one 
year of separation from the service, and is not shown to be 
causally or etiologically related to service or diabetes 
mellitus.


CONCLUSION OF LAW

Bilateral hearing loss or tinnitus were not incurred in 
active service and may not be presumed to have been so 
incurred, nor are they secondary to diabetes mellitus.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100,5102,5103, 5103A, & 5107 (West 
2002); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In August 2001, VA issued regulations to implement 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, & 3.326(a) 
(2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in March 2003, prior to the initial 
decision on the claim in August 2003.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1)  inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2)  inform the claimant about the information and 
evidence that VA will seek to provide; (3)  inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4)  request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, the RO informed the veteran in the March 2003 
VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection.  
Specifically, the letter stated as follows:

To establish service connection for a 
disability, the evidence must show three 
things:  (1) An injury in military 
service or a disease that began in or was 
made worse during military service, OR an 
event in service which caused injury or 
disease; (2) a current physical or mental 
disability; [and] (3) a relationship 
between . . . current disability and an 
injury, disease, or event in military 
service.

In addition, the RO informed the veteran in the March 2003 
letter about the information and evidence that VA would seek 
to provide including obtaining evidence kept by VA and any 
other federal government agency; requesting private treatment 
records if the veteran completed a release form; and 
obtaining medical records from a VA facility if the veteran 
provided the location and dates of treatment.

Further, the RO notified the veteran in the March 2003 letter 
about the information and evidence that he was expected to 
provide.  Specifically, the RO told the veteran that he must 
provide enough information about his records so that the RO 
can request them from the person or agency that has them.  
Also, the RO informed the veteran that it is his 
responsibility to make sure that the RO receives all records 
that are not in the possession of a Federal department or 
agency.

Moreover, the RO informed the veteran of the need to give to 
VA any evidence pertaining to his service connection claim.  
In particular, the RO requested that the veteran provide any 
evidence to show that his bilateral hearing loss and tinnitus 
existed from military service to the present time.  Also, the 
Board notes that, in the August 2003 rating action, the 
September 2003 statement of the case (SOC), and the July 2005 
supplemental statement of the case (SSOC), the RO informed 
the veteran of the reasons for the denial of his service 
connection claim and, in so doing, notified him of the 
evidence that was needed to substantiate this issue.

All that the VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.

Additionally, the duty to assist the veteran has been 
satisfied in this case.  All available service and VA medical 
records are in the claims folder and were reviewed by both 
the RO and the Board in connection with the veteran's claim.  
VA also provided him with Audio examinations in July 2003 and 
June 2005.  VA has also assisted the veteran throughout the 
course of this appeal by providing him with an SOC and SSOC 
which informed him of the laws and regulations relevant to 
the veteran's claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection for 
certain diseases, such as organic diseases of the nervous 
system including sensorineural hearing loss, may be also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

Additionally, under section 38 C.F.R. § 3.310(a), service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  38 U.S.C.A. 
§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  For claims for service connection for hearing 
loss or impairment, VA has specifically defined what is meant 
by a "disability" for the purposes of service connection.  
38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this case, the veteran has contended that he incurred his 
bilateral hearing loss and tinnitus as a result of loud noise 
to which he was exposed during his military service.  In 
particular, he asserted that, while serving as a Rotor and 
Propeller Repairman (MOS 68E20), he was exposed to loud noise 
from the helicopters that he repaired without the benefit of 
noise protection.

The Board notes that VA Audio examination reports dated in 
July 2003 and June 2005 show a current hearing loss which 
meets VA requirements under section 3.385 for a hearing loss 
disability.  Therefore, the veteran has a current hearing 
loss disability and that matter is not in dispute.  He also 
complains of tinnitus currently.  Therefore, the remaining 
questions regarding his claims for service connection are 
whether hearing loss and tinnitus had their onset in service 
or are the result of a disease, injury, or event, including 
noise exposure, in service or are the proximate result of a 
service-connected disability including diabetes mellitus.

The veteran's March 1968 pre-induction examination reported 
no complaints, treatment or diagnosis of hearing loss.  The 
veteran was administered an audiological examination at that 
time which revealed normal puretone threshold levels as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-5(5)
-5(5)
N/A
0(5)
LEFT
-10 (5)
0(10)
0(10)
N/A
5(10)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  Although the March 1968 examination was conducted 
after November 1967, the report indicates ASA standards were 
used.  Therefore, in order to facilitate data comparison, the 
ASA standards have been converted to ISO-ANSI standards and 
are represented by the figures in parentheses).

When given an audiological evaluation at the time of the 
separation examination in April 1971, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 
0
0

0
LEFT
0
0
0

0

This audiological evaluation demonstrated that the veteran's 
hearing acuity was essentially within normal limits.  See 
Hensley v. Brown, 5 Vet.App. 155, 157 (1993) (noting that the 
threshold for normal hearing is 0 to 20 decibels and that 
defective hearing is characterized by hearing acuity which is 
greater than 20 decibels.)  The VA audiologist who conducted 
the VA audiological examination in July 2003 reviewed the 
April 1971 audiological test results and concluded that no 
hearing loss was shown at that time.

In July 2003, the veteran underwent an audiological 
examination at the VA facility in St. Louis, Missouri.  The 
examination indicated that the veteran had high frequency 
sensorineural hearing loss bilaterally with maximum word 
recognition scores of 96 percent for the right ear and 96 
percent for the left ear.





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
40
LEFT
10
10
20
40
40

Furthermore, the examiner in the July 2003 examination opined 
that, "it is unlikely that the veteran's current hearing 
loss is related to his military service . . . and] [i]t 
should be stated that generally noise exposure of the type 
that the veteran was exposed to, results in hearing loss 
observed at initial stages at 4000 Hz . . . the veteran did 
have normal hearing at 500, 1000, 2000, and 4000 Hz 
bilaterally at the time of his discharge from the armed 
forces."

The examiner also stated, "since it is felt that it is 
unlikely that the veteran's current hearing loss is related 
to his military service, it is also unlikely that the 
veteran's current tinnitus is related to his military 
service."  The examiner notes that because the veteran's 
tinnitus did not manifest itself until 26 years after his 
discharge, the current tinnitus "is related to otologic 
pathology that has resulted in his bilateral high frequency 
sensorineural hearing loss."  The examiner further states 
that, "among other etiologies, degeneration in the auditory 
system due to the aging process and possibility the veteran's 
history of diabetes may have contributed to his current 
hearing loss."

At a November 2004 hearing, the veteran, through his 
representative continued to contend that exposure to loud 
noise in service was the cause of his hearing disabilities, 
but also in the alternative, that his hearing disabilities 
were secondary to his service connected diabetes mellitus.

As the veteran contended that his hearing disabilities were 
secondary to his diabetes mellitus, he was provided with 
another VA examination in June 2005.  After a thorough review 
of the claims file, the examining physician confirmed the 
conclusion that "it is not at least as likely as not that 
[the] veteran's current bilateral sensorineural hearing loss 
and tinnitus are related to military service."  Furthermore, 
the examiner opined that "it is not at least as likely as 
not that [the] veteran's current bilateral sensorineural 
hearing loss and tinnitus are related to diabetes although 
this cannot entirely be ruled out.  If this examiner states 
that veteran's hearing loss and tinnitus are related to 
diabetes it is only a speculation on the part of this 
examiner taken into account that the incidents of hearing 
loss in patients with diabetes ranges from 10 [percent] to 55 
[percent]. . . ."
With regard to the claim for service connection on a direct 
basis, the Board notes that hearing loss was not shown in 
service including on audiometric testing at induction and 
separation.  In this regard, the VA examiner noted in the 
July 2003 examination report that the veteran's hearing was 
normal at the time of discharge from the service.  In 
addition, the Board notes that there were no complaints or 
findings of tinnitus in service or for many years thereafter.  

With regard to this decades-long evidentiary gap between 
active service and the earliest complaints of tinnitus or 
hearing loss, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or experienced an event, such 
as noise exposure, in service which resulted in chronic 
disability or persistent symptoms of hearing loss or tinnitus 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any evidence of continuing complaints, 
symptoms, or findings for many years between the period of 
active duty and the first evidence of hearing loss or 
tinnitus is itself evidence which tends to show that hearing 
loss and tinnitus did not have their onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

Moreover, with regard to the veteran's contentions that his 
current hearing loss and tinnitus are the result of noise 
exposure in service, the VA examiner rendered the opinion 
that this was unlikely because the veteran's hearing was 
normal at the time of discharge from service.  The examiner 
also stated that it was likely that the veteran's tinnitus 
was related to the otologic pathology that resulted in his 
bilateral high frequency sensorineural hearing loss, and he 
indicated that, among other etiologies, degeneration of the 
auditory nerve due to the aging process and possibly the 
veteran's diabetes were more likely causes of his current 
hearing loss than noise exposure in service.  

Based on this evidence and for the reasons noted above, the 
Board concludes that the preponderance of the evidence is 
against the claim that current hearing loss and tinnitus had 
their onset in service or are the result of noise exposure in 
service.  Accordingly, service connection on a direct basis 
for hearing loss and tinnitus must be denied.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303, 3.304.

Concerning a claim for service connection for hearing loss on 
a presumptive basis under section 3.309(a), the Board notes 
that there is no evidence in this case that hearing loss 
manifested itself to a degree of 10 percent or more within a 
year after separation from service.  Accordingly, the claim 
on this basis must be denied.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.307, 3.309(a).

With regard to service connection under 3.310(a) on the basis 
that the service-connected diabetes mellitus proximately 
caused the veteran's hearing loss and tinnitus, the Board 
notes that the medical examiner in both the July 2003 and 
June 2005 examination reports indicated that there may be a 
relationship between the service-connected diabetes mellitus 
and the veteran's current disabilities.  However, for the 
reasons which follow, the Board finds this possible 
connection between the service-connected disability and the 
hearing loss and tinnitus too tenuous and remote to 
constitute a "proximate" result or a "secondary" condition 
under 3.310(a).

To meet the requirements of section 3.310(a), it is not 
sufficient that there be any connection between two disorders 
regardless of how attenuated and speculative that connection 
might be but rather the evidence must show that, to warrant 
service connection, the relationship or connection between 
nonservice-connected hearing loss and tinnitus and the 
service-connected diabetes mellitus is "proximate."  38 
C.F.R. § 3.310(a).  In law, proximate cause is, "[i]n its 
legal sense, closest in causal connection."  Black's Law 
Dictionary at 1103.  In this case, the examiner in the June 
2005 examination notes that, although he could not rule out 
diabetes mellitus as a possible cause of the veteran's 
hearing loss and tinnitus it was more likely that the 
veteran's current disability was not caused by his diabetes 
mellitus.  Concerning this, the examiner noted that it would 
be "speculation" on his part to attribute the hearing loss 
and tinnitus to the diabetes mellitus.  In the July 2003 
report, he stated that diabetes "possibly" contributed or 
"may have" contributed to the current hearing loss, while 
indicating that there were other etiologies that were equally 
likely such as the aging processes.

Concerning this, the Board notes that a "possible" 
connection or one based on "speculation" is too tenuous a 
basis on which to grant service connection.  The reasonable 
doubt doctrine requires that there be a "substantial" doubt 
and "one within the range of probability as distinguished 
from pure speculation or remote possibility."  38 C.F.R. 
§ 3.102.  Likewise, the requirement in section 3.310(a), as 
noted above, requires a "proximate" connection between a 
service-connected condition and a non-service-connected one, 
i.e., a cause "which in natural and continuous sequence 
unbroken by any new independent cause produces an event, and 
without which the injury would not have occurred."  Barron's 
Legal Guides Law Dictionary 63 (1984).  Concerning this, the 
Board notes that, based on the medical opinion evidence in 
this case, it cannot be said that the veteran's diabetes 
mellitus has the closest in causal connection to the 
veteran's hearing loss and tinnitus or that, without his 
having contracted diabetes, the hearing loss and tinnitus 
would not have occurred.

For these reasons, the Board concludes that the preponderance 
of the evidence is against a claim that hearing loss and 
tinnitus are the proximate result of service-connected 
diabetes mellitus.  As the evidence is not in equipoise, the 
benefit of the doubt doctrine is not applicable.  The claim 
for service connection for hearing loss and tinnitus on a 
secondary basis must also be denied.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.310(a).    
ORDER

1.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to diabetes mellitus, is 
denied.

2.  Entitlement to service connection for tinnitus, to 
include as secondary to diabetes mellitus, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


